 


109 HR 1313 IH: Community Health Center Volunteer Physician Protection Act of 2005
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1313 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mr. Murphy (for himself, Mrs. Johnson of Connecticut, Mrs. Kelly, Mr. Cantor, Mr. Kingston, Mr. Bonilla, Mrs. Bono, Mr. Shays, Mr. Fitzpatrick of Pennsylvania, Mr. Burgess, Mr. Walsh, Mr. Bradley of New Hampshire, Mr. Neugebauer, Mr. Gingrey, and Mr. Shadegg) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to provide liability protections for volunteer practitioners at health centers under section 330 of such Act. 
 
 
1.Short titleThis Act may be cited as the Community Health Center Volunteer Physician Protection Act of 2005. 
2.FindingsThe Congress finds as follows: 
(1)As there are over 45 million individuals lacking health insurance or have inadequate health care coverage in the United States, health centers under section 330 of the Public Health Service Act, including community health centers, are increasingly called upon to provide care to the uninsured and underinsured. While low-income individuals have access to Medicaid and the elderly and disabled have access to Medicare, such health centers offer an affordable alternative to costly emergency room care.   
(2)These health centers are being challenged by increasing financial pressures that jeopardize their ability to provide access to health services for a number of large medically underserved populations, including the elderly, the uninsured, and lower-income individuals. 
(3)Granting volunteer physician liability coverage through the program under section 224(g) of the Public Health Service Act (relating to the provisions of title 28, United States Code, that are commonly referred to as the Federal Tort Claims Act) would significantly increase the number of physicians available onsite at such health centers. Federal studies have concluded that by offering liability coverage, such centers are able to redirect funds to recruit full-time physicians and provide needed health care services to their communities. 
(4)In addition, an increase in volunteer physicians at the health centers will result in a direct improvement in the ability of the centers to offer quality health care services where the services are needed most. 
3.Health centers under Public Health Service Act; liability protections for volunteer practitioners 
(a)In generalSection 224 of the Public Health Service Act (42 U.S.C. 233) is amended— 
(1)in subsection (g)(1)(A)— 
(A)in the first sentence, by striking or employee and inserting employee, or (subject to subsection (k)(4)) volunteer practitioner; and 
(B)in the second sentence, by inserting and subsection (k)(4) after subject to paragraph (5); and  
(2) in each of subsections (g), (i), (j), (k), (l), and (m), by striking employee, or contractor each place such term appears and inserting employee, volunteer practitioner, or contractor. 
(b)Applicability; definitionSection 224(k) of the Public Health Service Act (42 U.S.C. 233(k)) is amended by adding at the end the following paragraph: 
 
(4) 
(A) Subsections (g) through (m) apply with respect to volunteer practitioners beginning with the first fiscal year for which an appropriations Act provides that amounts in the fund under paragraph (2) are available with respect to such practitioners. 
(B) For purposes of subsections (g) through (m), the term volunteer practitioner means a practitioner who, with respect to an entity described in subsection (g)(4), meets the following conditions: 
(i)The practitioner is a licensed physician or a licensed clinical psychologist. 
(ii)At the request of such entity, the practitioner provides services to patients of the entity, at a site at which the entity operates or at a site designated by the entity. The weekly number of hours of services provided to the patients by the practitioner is not a factor with respect to meeting conditions under this subparagraph. 
(iii)The practitioner does not for the provision of such services receive any compensation from such patients, from the entity, or from third-party payors (including reimbursement under any insurance policy or health plan, or under any Federal or State health benefits program). .  
 
